UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7316



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CEARFUL SPEIGHT,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CR-93-90; CA-99-962)


Submitted:   January 13, 2006             Decided:   January 26, 2006


Before WILKINSON, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cearful Speight, Appellant Pro Se. Fernando Groene, OFFICE OF THE
UNITED STATES ATTORNEY, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Cearful Speight, a federal prisoner, seeks to appeal the

district court’s order dismissing his motion under 28 U.S.C. § 2255

(2000).     The order is not appealable unless a circuit justice or

judge     issues   a   certificate    of     appealability.       28    U.S.C.

§ 2253(c)(1) (2000); Jones v. Braxton, 392 F.3d 683 (4th Cir.

2004).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                 28

U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.     See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).              We have independently

reviewed the record and conclude that Speight has not made the

requisite    showing.     Accordingly,       we   deny   his   motion   for    a

certificate of appealability and dismiss the appeal.             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                   DISMISSED




                                     - 2 -